Case 2:19-cv-08035-GW-SS Document 28-3 Filed 02/06/20 Page 1 of 2 Page ID #:276




                      Exhibit C
   CaseBARR
19-631  2:19-cv-08035-GW-SS  Document 28-3 Filed 02/06/20 Page 2 of 2 Page ID #:277
              V. POLITICAL CONSULTANTS
DECISION BELOW: 923 F.3d 159
LOWER COURT CASE NUMBER: 18-1588

QUESTION PRESENTED:

       The Telephone Consumer Protection Act of 1991 (TCPA), Pub. L. No. 102-243,
105 Stat. 2394, generally prohibits the use of any "automatic telephone dialing system
or an artificial or prerecorded voice" to "make any call" to "any telephone number
assigned to a * * * cellular telephone service." 47 U.S.C. 227(b)(1)(A)(iii) (Supp. V
2017). The TCPA excepts from that automated-call restriction any "call made for
emergency purposes or made with the prior express consent of the called party." Ibid.
In 2015, Congress amended the TCPA to create an additional exception for calls "made
solely to collect a debt owed to or guaranteed by the United States." Ibid.
       Respondents wish to use an automatic telephone dialing system or an artificial
or prerecorded voice to make calls to the cell phones of potential or registered voters
to solicit political donations and to advise on political and governmental issues. First
Am. Compl. ¶¶ 8-10, 12. The court of appeals held that the government-debt exception
to the TCPA’s automated-call restriction violates the First Amendment. The court further
held that the proper remedy was to sever the government-debt exception, leaving the
basic automated-call restriction in place. The question presented is as follows:
       Whether the government-debt exception to the TCPA's automated-call restriction
violates the First Amendment, and whether the proper remedy for any constitutional
violation is to sever the exception from the remainder of the statute.




CERT. GRANTED 1/10/2020
